I23WV
                         ELECTRONIC RECORD



                                                            Poss of CS 1 less than
COA#      04-13-00433-CR                    OFFENSE:        1 Gram

          Raymond McKinney v. The
STYLE: state of Texas                       COUNTY:         Bexar

                     Reversed and
COA DISPOSITION:     Remand                 TRIAL COURT:    226th District Court

DATE:08/13/2014             Publish: YES    TC CASE #:      2012CR8329




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»                    CCA#:              U3<«/¥
         SflqTfr S               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE:

    K^fi/ftTh                      JUDGE:
DATE:   J>^U^
         j>{.&~U^ /4
                  /4 ?*/*/
                      &?/*/        SIGN
                                   SIGNED:                                   PC: _
          fee Cfiti^ iMll^ p^^/^^tjBL
JUDGE: to* UU^ i tfllu P,J*m(J<$s.JFtfBUSH:                                  DNP:
                     /

                                                                               MOTION FOR

                                        REHEARING IN CCA IS:

                                        JUDGE: